Citation Nr: 1222310	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cardiovascular disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1996 to January 1999.

This appeal arises to the Board of Veterans' Appeals (Board) from a September 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that in pertinent part determined that new and material evidence had not been submitted to reopen a claim of service connection for a heart condition.

In April 2011, the Board re-opened the claim and remanded it for further development.  In January 2012, the Board again remanded the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and his representative of all required further action.


REMAND

Subsequent to the April 2011 Board remand, the Veteran failed to report for his scheduled VA compensation examination.  Because of irregularities in the letter notifying the Veteran of that examination, in January 2012, the Board again remanded the claim for a VA compensation examination.  

The Board's January 2012 remand instruction provides that the AMC must advise the Veteran of the consequences of failing to report for an examination and to provide documentation that a notice of a scheduled examination was properly sent to the Veteran and not returned as undeliverable.  

The AMC sent a notice letter to the Veteran in January 2012 advising him that an examination would soon be scheduled and that the consequences of failing to report for an examination, without good cause, include denial of the claim.  

The claims file reflects that on February 6, 2012, a VA representative contacted the Veteran by telephone and notified him that, because there was an opening, a consultation appointment was available that day, February 6, 2012, at 3 PM,which he agreed to attend.  The claims file reflects that he did not report for that appointment.  

In April 2012, the Veteran's representative requested that the Board again remand the case in order to afford the Veteran another opportunity to attend an examination.  The representative pointed out that the Veteran might have had good cause for failure to report for that February 2012 examination on such short notice.  The representative pointed out that inclement weather, car trouble, or other emergency might have arisen that day and that no attempt has been made to ascertain whether the Veteran had good cause for failure to report for that examination, which had been offered only a few hours prior. 

In this circumstance, the Veteran should be offered another VA compensation examination.  Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for an examination by a cardiologist.  The claims file should be made available for review by the cardiologist, who is asked to review the claims file, elicit a history of relevant heart-related symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  For each diagnosis offered, the cardiologist is asked to address whether it is at least as likely as not (50 percent or greater possibility) to have begun during active service.  The cardiologist should provide a rationale for any conclusion in a legible report.  

2.  Advise the Veteran in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination, without good cause, include denial of the claim.  If the Veteran does not report for the examination, ensure that a copy of the notice letter scheduling the examination is associated with the claims file; it should also be noted whether the notice was returned as undeliverable.

3.  Following any further development deemed necessary, the AMC should re-adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

